           Case 1:16-cv-01534-JEB Document 537 Filed 06/08/20 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

 Standing Rock Sioux Tribe; Yankton
 Sioux Tribe; Robert Flying Hawk; Oglala
 Sioux Tribe,

                   Plaintiffs,
                                                       Civil No. 1:16-cv-01534-JEB
     and                                                (Consolidated Case Nos.
                                                    1:16-cv-01796 and 1:17-cv-00267)
     Cheyenne River Sioux Tribe; Sara
     Jumping Eagle et al.,

                   Plaintiff-Intervenors,

             vs.
 U.S. Army Corps of Engineers,

                   Defendant-Cross-
                   Defendant,

     and

     Dakota Access, LLP,

                   Defendant-Intervenor-
                   Cross-Claimant.

I.         Significant Harm to North Dakota.

           North Dakota writes solely to respond to and correct inaccurate statements in the

brief filed by Standing Rock Sioux Tribe, Cheyenne River Sioux Tribe, Oglala Sioux Tribe,

and Yankton Sioux Tribe (“Plaintiffs” or “the Tribes”), ECF No. 527 (“Pls.’ Br.”), and in the

declaration and report of Dr. Marie Fagan, ECF No. 527-2 (“Fagan Decl.”) & ECF No.

527-4 (“Fagan Report”).1 Plaintiffs’ claim that North Dakota’s crude oil production will

remain stagnant for two years, that any economic harm on the State will be minor, that



 1 The State of North Dakota is authorized by LCvR 7(o)(1) to file an amicus brief without
consent of the parties and without leave of Court. Courts routinely permit States to file
multiple amicus briefs, particularly when—as here—the parties respond to the nonparties’
arguments. See, e.g., Amicus Curiae Wyo.’s Final Reply Br., Colorado River Cutthroat
Trout v. Salazar, No 1:09-cv-02233 (D.D.C. Sept. 19, 2011), ECF No. 47; Reply Br. Amici
Mass., et al., Cal. Ass’n of Private Postsecondary Sch. v. Devos, No: 1:17-cv-00999
(D.D.C. May 10, 2019), ECF No. 104.
       Case 1:16-cv-01534-JEB Document 537 Filed 06/08/20 Page 2 of 10



now is the “right” time to shut down the Dakota Access Pipeline (“DAPL”), and that any

negative effects to North Dakota will somehow be cured by speculative “benefits” in other

places. As described below, those assertions are flat wrong and irresponsible.

      As an initial issue, North Dakota takes exception to the Tribes’ position that the

disruptive consequences on North Dakota and its citizens are of no moment because

another state stands to benefit from DAPL’s closure. Pls.’ Br., at 27-28; see also Fagan

Report, at 51. Because another state may benefit is hardly reassuring to North Dakota,

whose producers could lose billions of dollars in 2020 and 2021 if DAPL is shut down,

much less provide comfort to the North Dakotans who may lose their livelihoods or solace

to all of North Dakota’s citizens who will suffer as state programs are imperiled by

drastically reduced tax revenues. Simply put, shutting down DAPL will have a significant

impact on North Dakota and its citizens.

      The Tribes’ attempt to divert attention from this clear harm that would wreak havoc

in North Dakota by distorting the governing legal standard. Allied-Signal, Inc. v. United

States Nuclear Regulatory Commission requires the Court to evaluate the disruptive

consequences that would result from a change in the status-quo—here, shutting down

DAPL. 988 F.2d 146, 150-151 (D.C. Cir. 1993). Neither Allied-Signal nor subsequent

case law suggest that a court should disregard billions of dollars in economic harm and

thousands of job losses by simply speculating that other parties somewhere along the

chain of causation could theoretically benefit from these disruptions. Courts applying the

Allied-Signal standard consistently examine the harms to those involved in the case

without speculating whether others could gain from them. See, e.g., Delta Air Lines, Inc.

v. Exp.-Imp. Bank of the U.S., 718 F.3d 974, 978 (D.C. Cir. 2013) (revocation of loan

guarantee to airline for purchase of aircraft held disruptive, without consideration of

competitive advantage other airlines could gain from the revocation); A.L. Pharma, Inc. v.

Shalala, 62 F.3d 1484, 1492 (D.C. Cir. 1995) (vacatur of order approving sale of animal

drug held disruptive due to financial harms drug maker would incur, without consideration

                                            2
        Case 1:16-cv-01534-JEB Document 537 Filed 06/08/20 Page 3 of 10



of benefits to other drug makers who might sell a replacement drug); Wash. All. of Tech.

Workers v. U.S. Dep’t of Homeland Sec., 156 F. Supp. 3d 123, 148-49 (D.D.C. 2015)

(harms to workers who would lose their jobs due to vacatur of visa program held

disruptive, without consideration of potential benefits to other works who might take

affected workers’ places). Simply put, there is no suggestion that the Allied-Signal test is

meant to be a zero-sum game. At bottom, the harm that North Dakota is certain to endure

if DAPL were shut down is real—Plaintiffs’ suggestion otherwise is not only incorrect but

also inappropriate.

       North Dakota is set to rebound from this short-term crisis, and a shutdown while

North Dakota is at the lowest point of the downturn will only serve to amplify economic

losses that have already occurred and prolong the anticipated recovery.

II.    North Dakota Crude Oil Production Will Rebound.

       Dr. Fagan suggests that it is “highly unlikely that North Dakota production will

increase significantly in the next 18-24 months.” Fagan Decl., ¶ 4, and predicts that the

maximum of North Dakota crude oil production to be 936,500 barrels per day (“bpd”),

Fagan Report, at 37, fig. 21. But these projections are wrong—there is no basis for Dr.

Fagan’s suggestion that North Dakota’s crude oil production will remain stagnant for the

next two years. The demand for crude oil is predicted to “bottom out,” or reach its lowest

point, in May 2020. Second Helms Decl., Ex. A (“Second Helms Decl.”), ¶ 4. From there,

DMR, relying on forecasting from the U.S. Energy Information Administration (“EIA”),

projects that the balance of liquid fuels consumption will return to 2019 levels by the fourth

quarter of 2020, and global production, which includes North Dakota, will return to 2019

levels by the fourth quarter of 2021. Id. In other words, reductions in North Dakota crude

oil production are temporary.

       While the State’s production volumes for April and May will not be available until

later in June 2020, the State currently projects North Dakota crude oil production to

increase in the coming months. Daily oil production in North Dakota has already shown

                                              3
        Case 1:16-cv-01534-JEB Document 537 Filed 06/08/20 Page 4 of 10



positive signs of recovery since mid-May. Second Helms Decl., ¶¶ 4, 7.

        All of North Dakota’s efforts toward rapid recovery, however, will be for naught if

the Court orders DAPL to be shut down. Crude oil production in North Dakota was

increasing through 2019 and the first months of 2020, averaging more than 1,400,000

bpd in the year leading up the COVID-19 crisis. Second Helms Decl., ¶ 8. To return to

those levels and maintain the State’s pace toward recovery alongside the global market,

North Dakota needs DAPL to remain open. DAPL is still transporting roughly 40% of

Bakken production volumes for the State. Id. ¶ 9 And, DAPL’s own data suggests that

production volumes for June and July are already showing signs of a significant rebound

based on increases in nominations for shipments. Id. ¶ 7.

        Forcing DAPL to shut down—particularly when the State is turning its eye toward

recovery—will have immediate negative consequences. Several oil and gas operators,

for instance, will take their planned drilling activities from North Dakota to other states,

which will only exacerbate the short-term reductions in crude oil production. Second

Helms Decl., ¶ 9. Further, and as DMR recently explained, shutting down DAPL could

disrupt “[c]rude oil take away capacity including rail deliveries to coastal refineries.” Id.

¶ 7. Put differently, it is likely that a significant portion of DAPL’s flows could not be

diverted to rail due to insufficient rail capacity and the short-term reduction in demand.

See Amicus Br. N.D. Supp. Defs. & Opposing Vacatur of Easement, ECF No. 504 (“N.D.

Amicus Br.”), at 9-10. Consequently, oil production will decrease even more because

active oil and gas wells will need to be shut-in. Id. at 10. That result will not only stall

recovery, but also impact the State’s natural gas production, id. at 11, and harm shippers

who may not be able to absorb additional costs resulting from more expensive

transportation methods and supply chain disruption, see Second Helms Decl., ¶ 9. This

in turn will lead to thousands of lost jobs and hundreds of millions in reduced tax revenue

for North Dakota, imperiling critical State programs at a time when our citizens need them

most.

                                             4
       Case 1:16-cv-01534-JEB Document 537 Filed 06/08/20 Page 5 of 10



III.   The Short-Term Impacts of the COVID-19 Pandemic in No Way Lessen the
       Disruptive Consequences of Shutting Down DAPL.

       North Dakota crude oil producers will lose billions of dollars in 2020 and 2021 if

DAPL is shut down. Plaintiffs remarkably claim that any harms resulting from shutting

down DAPL would be “minor” and would be “lost in the noise” of the COVID-19

pandemic’s short-term impacts on the demand for crude oil and that now is the “right”

time to shut down DAPL. Pls.’ Br., at 24-25; Fagan Decl., ¶ 5; Fagan Report, at 8. This

is wrong, and is unfortunately cavalier about the safety and welfare of North Dakota’s

citizens, most importantly because the pandemic’s effects on North Dakota crude oil

production are temporary, as evidenced by the fact that production is already beginning

to rebound. Second Helms Decl., ¶¶ 4, 7. Further, even assuming that Dr. Fagan is

correct that oil production will remain stagnant (she is not), the pandemic’s impacts would

only amplify the economic disruption and negative effects to North Dakota and its citizens

that would result from a DAPL shutdown.

       North Dakota is a small, sparsely populated state with comparatively limited

economic output. Declaration of Joe R. Morrisette, Jr., ECF No. 504-1 (“First Morrissette

Decl.”), ¶ 4; Second Morrissette Decl., Ex. B (“Second Morrissette Decl.”), ¶ 6, n.1. Yet

North Dakota is the nation’s second largest oil and gas producer, accounting for more

than 12% of United States crude oil production. N.D. Amicus Br., at 2-3. As a result, the

State’s economy is heavily dependent on the oil and gas industry, and the State

extensively relies on revenues from the extraction and production of oil and natural gas

to balance its budget and provide critical government services. Id. at 4. Nearly one-fifth

of the State’s general fund revenues come directly from oil and gas taxes, and other

revenue sources comprising half of all general fund revenues are tied closely to oil and

gas extraction and production. First Morrissette Decl., ¶ 9; Second Morrissette Decl., ¶

6. Moreover, North Dakota cannot realistically turn to another revenue source to make

up for substantial losses in oil and gas-related tax revenues. As the Director of North

                                            5
        Case 1:16-cv-01534-JEB Document 537 Filed 06/08/20 Page 6 of 10



Dakota’s Office of Management and Budget previously explained, the State would have

to impose the highest sales tax and vehicle use taxes in the nation to make up for just a

$2 billion reduction in tax revenues—the amount the State would lose if a DAPL shutdown

caused a 500,000 bpd reduction in crude oil production. First Morrissette Decl., ¶ 11.

        The losses resulting if DAPL is shut down would be devastating in any economic

climate, but doubly so if they were experienced during an economic crisis.              The

importance of oil and gas extraction and production makes it easy to understand why the

pandemic has deeply affected North Dakota’s economy, residents, and government. All

parties agree that the crisis has depressed crude oil demand and production in the short

term.   Consequently, overall tax revenues from February to May 2020 represent a

shortfall of $133 million year over year, due in large part to the decline in oil production,

shopping, and motor vehicle activity necessitated by social-distancing measures. Second

Morrissette Decl., ¶ 7.    At the same time, unemployment claims and public-health

expenditures have spiked. Id. ¶ 8.

        Shutting down DAPL in the face of these losses would add far more than “minor”

additional harms, including substantial additional job losses and a further reduction in

state oil and gas tax revenues. DAPL still is transporting more than a third of Bakken

region crude oil production. These shipments are crucial, because it is $5 to $10 cheaper

to transport crude oil on DAPL than on other transportation networks, even assuming

unrealistically that those networks could transport all of DAPL’s volume. The short-term

decline in the price of and demand for crude oil has narrowed already small margins for

producers in North Dakota and caused thousands of wells to be temporarily shut-in. See

Second Helms Decl., ¶ 9.       Shutting down DAPL—the most economic and efficient

transportation method, and, in the case of Midwestern refiners, the only feasible

method—would erode these margins even more, making production uneconomic for

additional producers, who would be forced to shut-in additional wells until the price of oil

recovers. These shut-ins would of course lead to additional lost drilling jobs in a time of

                                             6
           Case 1:16-cv-01534-JEB Document 537 Filed 06/08/20 Page 7 of 10



high unemployment and additional lost state tax revenues. Id. Second Morrissette Decl.,

¶¶ 8-9. Neither the workers who would lose their jobs until the wells reopen nor the State

officials who must find funds to continue providing critical government services until tax

revenues rebound would discount these impacts simply because other losses have been

experienced as a result of the current short-term crisis or because some other State may

benefit.

       It is also important to understand that all North Dakota residents—including Plaintiff

Standing Rock Sioux Tribe—stand to lose from large reductions in State tax revenues.

North Dakota’s general fund supports various public programs and services benefitting

all residents, including:
               Road construction and maintenance;

               State law enforcement;

               State parks and recreation areas;

               Development projects related to the State’s water sources, including the
                Missouri River; and

               Healthcare services.

Second Morrissette Decl., ¶ 10. A shutdown of the pipeline would cause up to $2 billion

in lost tax revenues. First Morrissette Decl., ¶ 11. This is a distinct possibility, especially

when as now, low crude oil prices have narrowed already thin margins. Losses anywhere

near this magnitude would reduce the State’s ability to provide these crucial services to

all its residents, including Plaintiffs.

       Simply put, shutting down DAPL would be extremely disruptive to North Dakota’s

economy in any economic climate, but the worst possible time to shut down DAPL is in

the midst of an economic crisis. Plaintiffs’ suggestion otherwise is irresponsible. And

DAPL—which transports 40% of all Bakken crude oil production—will be integral to the

much needed and rapidly approaching economic recovery.




                                              7
         Case 1:16-cv-01534-JEB Document 537 Filed 06/08/20 Page 8 of 10



IV.      DAPL Does Not Pose a Threat to Lake Oahe or the Missouri River.

         Finally, it should go without saying that North Dakota takes the safety and

environmental rights of all its residents seriously, and the State carefully considered those

rights in weighing whether to join this matter in support of Dakota Access. Plaintiffs’

witnesses Steve Vance and Albert Two Bears discuss the importance of Lake Oahe and

the larger Missouri River to the economic and physical health and the cultural and spiritual

traditions of the Cheyenne River Sioux and Standing Rock Sioux Tribes, respectively.

See ECF No. 527-10 (“Vance Decl.”); ECF No. 527-11 (“Two Bears Decl.”). North Dakota

does not take lightly the River’s importance to the Tribes, as well as its importance to the

State’s residents as a whole. Indeed, the “Missouri River is the state’s most valuable and

readily available water source, and it is needed for a broad spectrum of beneficial uses,

such as irrigation, drinking water supplies, and industry.” See N.D. Water Comm’n & State

Eng’r,       Missouri      River       Basin       and       James         River        Basin

https://www.swc.nd.gov/basins/missouri_river/missouri_river.html (last visited May 27,

2020).

         North Dakota has spent decades working diligently to protect and develop its

interests in the Missouri River, and the State seeks to use it for the beneficial use of all

its citizens. See id. Due in part to this longstanding commitment, the Missouri River has

the best water quality of any river in the State. N.D. State Water Comm’n, A Reference

Guide to N. D. Waters, at 17 (2014); N.D. State Water Comm’n, Today’s Missouri River:

A N. D. Perspective, at 8 (2011). As it has for decades, North Dakota remains committed

at all levels of government to protecting and developing this vital natural resource.

         Against this backdrop, the North Dakota Public Service Commission carefully

reviewed DAPL’s design, construction, and operational plans and determined that the

pipeline “is compatible with the environmental preservation and the efficient use of

resources,” “will produce minimal adverse effects on the environment and upon the

welfare of the citizens of North Dakota,” and “will minimize adverse human and

                                               8
        Case 1:16-cv-01534-JEB Document 537 Filed 06/08/20 Page 9 of 10



environmental impact.” See Findings of Fact, Conclusions of Law and Order, Dakota

Access, LLC, Dakota Access Pipeline Project, Siting Application, No. PU-14-842, at 10

(N.D. Pub. Serv. Comm’n Jan. 20, 2016). An applicant for a permit to construct a pipeline

in North Dakota must prove all of these elements to the Commission in order to proceed,

and Dakota Access did so. The Public Service Commission recently re-reviewed DAPL’s

safety as part of an amendment to DAPL’s permits, and after what one Commissioner

called “one of the most extensive public hearings in Commission history” the Commission

again concluded that the pipeline is safe. See News Release, PSC Approves Permit for

Dakota Access Pipeline Pump Station in Emmons Cty., N.D. Pub. Serv. Comm’n (Feb.

19,    2020),     https://www.psc.nd.gov/public/newsroom/2020/2-19-20Approval-DAPL-

Emmons-County-Pump-Station.pdf. During that process, the Commission “fully vetted”

all the evidence that Plaintiffs and amici have filed in North Dakota proceedings related

to safety of the pipeline. Id.

       Simply put, the State is satisfied that the pipeline poses no risk to Lake Oahe and

that there is a serious possibility that the United States Army Corps of Engineers will be

able to re-grant its easement on remand. And because DAPL is safe, a vital part of the

North Dakota economy, and integral to the State’s duty to further the public interest,

shutting the pipeline down would cause a multitude of disruptive consequences to North

Dakota and its residents.

V.     Conclusion.

       In light of these disruptive consequences, the State of North Dakota requests the

Court proceed without vacatur in order to avoid devastating disruption to North Dakota’s

citizens, economy and a severe decrease in tax revenue, both of which would result from

a temporary or permanent shutdown of DAPL.




                                            9
Case 1:16-cv-01534-JEB Document 537 Filed 06/08/20 Page 10 of 10



Dated this 8th day of June, 2020.

                                    State of North Dakota
                                    Wayne Stenehjem
                                    Attorney General

                                    By:    /s/ Matthew A. Sagsveen
                                           Matthew A. Sagsveen
                                           Solicitor General
                                           State Bar ID No. 05613
                                           Email: masagsve@nd.gov

                                    By:    /s/ David R. Phillips
                                           David R. Phillips
                                           Assistant Attorney General
                                           State Bar ID No. 06116
                                           Email: drphillips@nd.gov
                                           OFFICE OF THE ATTORNEY GENERAL
                                           500 North 9th Street
                                           Bismarck, ND 58501-4509
                                           Telephone (701) 328-3640
                                           Facsimile (701) 328-4300

                                    Counsel for the State of North Dakota.




                                      10
Case 1:16-cv-01534-JEB Document 537-1 Filed 06/08/20 Page 1 of 6
Case 1:16-cv-01534-JEB Document 537-1 Filed 06/08/20 Page 2 of 6
Case 1:16-cv-01534-JEB Document 537-1 Filed 06/08/20 Page 3 of 6
Case 1:16-cv-01534-JEB Document 537-1 Filed 06/08/20 Page 4 of 6
Case 1:16-cv-01534-JEB Document 537-1 Filed 06/08/20 Page 5 of 6
Case 1:16-cv-01534-JEB Document 537-1 Filed 06/08/20 Page 6 of 6
        Case 1:16-cv-01534-JEB Document 537-2 Filed 06/08/20 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

 Standing Rock Sioux Tribe; Yankton
 Sioux Tribe; Robert Flying Hawk; Oglala
 Sioux Tribe,

                    Plaintiffs,
                                                         Civil No. 1:16-cv-01534-JEB
  and                                                     (Consolidated Case Nos.
                                                      1:16-cv-01796 and 1:17-cv-00267)
  Cheyenne River Sioux Tribe; Sara
  Jumping Eagle et al.,

                    Plaintiff-Intervenors,

             vs.
 U.S. Army Corps of Engineers,

                    Defendant-Cross-
                    Defendant,

  and

  Dakota Access, LLP,

                    Defendant-Intervenor-
                    Cross-Claimant.



                      SECOND DECLARATION OF JOE R. MORRISETTE


I, Joe R. Morrisette, state and declare as follows:

        1.         My name is Joe R. Morrisette. I am over 21 years of age and am fully

competent and duly authorized to make this Declaration. The facts contained in this

Declaration are based on my personal knowledge and are true and correct.

        2.         I am the Director of the North Dakota Office of Management and Budget

(the “OMB”) and I have previously submitted a declaration in this matter discussing the

role of OMB and my duties there.

        3.         This declaration responds to various assertions made in the brief and

declarations filed by Standing Rock Sioux Tribe, Cheyenne River Sioux Tribe, Oglala
       Case 1:16-cv-01534-JEB Document 537-2 Filed 06/08/20 Page 2 of 7



Sioux Tribe, and Yankton Sioux Tribe (“Plaintiffs” or “the Tribes”) on May 20, 2020 (ECF

No. 527) (“Pls.’ Br.”) and their witnesses, in particular the declaration and report of Dr.

Marie Fagan, ECF No. 527-2 (“Fagan Dec.”) & ECF No. 527-4 (“Fagan Report”).

       4.     Plaintiffs’ expert’s own numbers suggest that North Dakota crude oil

producers will lose billions of dollars in 2020-21 if even a portion of DAPL’s volume is

shut-in. Fagan Report, at 48. Nevertheless, Dr. Fagan goes on to argue that “[a]ny

impacts [to North Dakota] that could occur would be so minor as to be lost in the noise of

the other factors affecting the market.” Fagan Decl., ¶ 5. Far from “minor,” these losses

would be devastating to North Dakota, a small state in terms of both population and

economic output that is extremely dependent upon revenues from the extraction and

production of oil and natural gas. These expected losses to North Dakota producers—

which are significant on their face—also represent the further loss of jobs and

considerable tax revenue.

       5.     As North Dakota witness Lynn Helms describes, crude oil demand and

production are widely expected to quickly recover from the substantial, but temporary

impacts of the COVID-19 pandemic. See Second Helms Decl., Ex. A (“Second Helms

Decl.”), ¶ 4. This is the most important reason why Dr. Fagan’s assessment is incorrect.

Crude oil production is expected to rebound as the nation continues to reopen from the

pandemic. However, shutting down DAPL would hamper this recovery by taking away

the most cost-effective crude oil transportation option at a time when crude prices are still

recovering and margins are still thin as a result. See Second Helms Decl., ¶¶ 4, 7.

Additionally, a DAPL shutdown before this inevitable recovery takes place would amplify

the short-term effects of the current economic crisis by adding to already high short-term

job and revenue losses.

       6.     If North Dakota crude oil producers lose billions of dollars, North Dakota

would experience a large and irreplaceable shortfall in tax revenues at a time when the

State’s budget is already strained as a result of the short-term effects of the COVID-19


                                             2
        Case 1:16-cv-01534-JEB Document 537-2 Filed 06/08/20 Page 3 of 7



pandemic. Nearly one-fifth of all the State’s general fund revenues come directly from oil

and gas taxes, and other revenue sources comprising half of the State’s revenues are

heavily correlated to oil and gas activity and are thus indirectly dependent on oil and gas

extraction and production. See ECF No. 504-1 (“First Morrissette Decl.”), ¶ 9. These

revenues support critical state government programs, including public elementary and

secondary education, higher education, and health and human services. 1 However, due

to the COVID-19 pandemic, the State’s tax revenues have already fallen dramatically,

both as a result of reduced oil and gas production and because of the pandemic’s effects

on other revenue sources.

        7.     Direct tax revenues from oil and gas extraction and production in February

through May 2020 grew by $4M year over year, an increase of less than 1%. However,

the State budget was based on an expected increase in oil and gas tax revenues of over

13% during that time. Actual revenues represent a shortfall of $89.9 million compared the

projected revenues upon which the official budget is based.        Other crucial revenue

sources have suffered heavily as well. For example, the State is heavily reliant on sales,

use, and motor vehicle excise tax revenue, which for 2019-21 is expected to be $2.1

billion, or 44%, of all general fund revenues. First Morrissette Decl., ¶ 9. The COVID-19

pandemic has temporarily reduced this revenue stream, as residents have been forced

to avoid shopping and motor vehicle travel to avoid spreading the illness. The State saw

a $39 million year-over-year decrease in sales, use, and motor vehicle excise tax

revenues in February through May 2020, a 12% reduction.         The collapse in oil activity

and the COVID-19 pandemic has affected all State tax revenues. Considering oil and

 1   As a small, sparsely populated state, North Dakota cannot simply turn to other
     revenue streams to cover this huge percentage of its biennial budget. See First
     Morrissette Decl., ¶ 11 (explaining that to make up for a $2 billion reduction in tax
     revenues, which represents the amount that would be lost from a reduction in crude
     oil production equal to DAPL’s 570,000 bpd volume, the State would have to impose
     the highest sales and vehicle use taxes in the nation). Thus, North Dakota’s reliance
     on revenues from the crude oil industry is not, as Plaintiffs claim, merely a “policy
     choice[].” Pls.’ Br., at 27.


                                             3
       Case 1:16-cv-01534-JEB Document 537-2 Filed 06/08/20 Page 4 of 7



gas taxes and all general fund tax revenue types, North Dakota saw a $133 million year-

over-year reduction in overall tax receipts for February through May 2020, which

represented a shortfall of $161 million against expected revenues for that period.

       8.     At the same time, like numerous states throughout the country, North

Dakota has seen an acute spike in unemployment claims. Unemployment claims in the

State increased from 5,135 during February 1 to June 1, 2019 to over 76,000 during the

same months of 2020. Unemployment benefits paid during that time period grew from

$37 million in 2019 to over $146 million in 2020. North Dakota’s services to its citizens

are more critical than ever.

       9.     Thus, contrary to Dr. Fagan’s statement that “[t]he best time to close a

pipeline is when oil demand and prices are low,” Fagan Report, at 54, now is the worst

possible time to shut down DAPL, an integral part of the State’s economy and tax-revenue

stream. DAPL is still transporting more than a third of Bakken region crude oil production.

Shippers rely so heavily on DAPL for a reason: It is vastly more economical than the

transportation alternatives. At 570,000 barrels per day, a $5 to $10 per barrel increase in

shipping costs translates to $1 to $2 billion per year.2 Given the pandemic’s short-term

effects on the price of and demand for crude oil, margins for producers are already razor

thin, and in some cases non-existent. See Second Helms Decl., ¶¶ 4, 7. Under these

conditions, it is incorrect to assume that shippers can collectively absorb billions of dollars

 2Dr. Fagan’s estimate of only a $2-$3 differential between DAPL and rail is grossly
  inaccurate and does not comport with the State’s understanding and experience
  regarding the cost components of these alternative transportation options. See Fagan
  Report 39-40, fig. 22. In fact, Dr. Fagan testified on behalf of the Minnesota
  Department of Commerce in 2017, stating that “[p]ipelines are, in general, considered
  more cost-effective than rail to transport oil, with a cost of $5 per barrel by pipeline
  compared to $10 to $15 on rail.”
See In re: Appl. Enbridge Energy, Ltd. P’ship Certificate of Need for Line 3 Replacement
  Project in Minn. from N.D. Border to Wis. Border, Direct Test. of Dr. Marie Fagan,
  Minn. P.U.C., Docket No. PL9/CN-14-916, at 36, https://mn.gov/eera/web/project-
  file?legacyPath=/opt/documents/34079/Fagan_Direct_Testimony%2014-916.pdf
  (Sept. 11, 2017).




                                              4
       Case 1:16-cv-01534-JEB Document 537-2 Filed 06/08/20 Page 5 of 7



in additional transportation costs. When the costs of producing and delivering crude oil

to its destination exceed the revenues that can be obtained on the market for them,

producers will shut-in wells to stop the bleeding until prices recover. This is a basic

economic principle. These closures would cause furloughs or layoffs of workers and

reduced tax revenues for the State in addition to those already related to the temporary

impacts of COVID-19 on the North Dakota economy.

      10.    All North Dakota residents, including Plaintiff Standing Rock Sioux Tribe,

stand to lose from these shortfalls.    General fund revenues support various public

programs from which all state residents benefit, including:
            Road construction and maintenance;

            State law enforcement;

            State parks and recreation areas;

            Development projects on the State’s water sources, including the Missouri
             River; and

            Healthcare services.

      11.    Moreover, as the demand for crude oil rebounds (which it is already

beginning to do) and Bakken production consequently increases, a DAPL shutdown

would slow the recovery by depriving the State of as much as $2 billion in state oil and

gas tax revenues during a two-year budget period. See First Morrissette Decl., ¶ 10.

      12.    North Dakota has obviously not “already” incurred these losses, as Plaintiffs

and Dr. Fagan suggest. See Pls.” Br. 27 (“Shutting down DAPL would not trigger a

decrease in North Dakota oil production of 570,000 barrels a day, or anything close to it.

Oil production—and associated tax revenue—has already plummeted by that amount ….”

(internal citation omitted)); Shutting down DAPL at this time would add additional losses

to those already realized as a result of COVID-19’s temporary but far-reaching impacts

on North Dakota’s economy, adding to already high unemployment rates and reducing




                                            5
        Case 1:16-cv-01534-JEB Document 537-2 Filed 06/08/20 Page 6 of 7



the State’s ability to fund crucial government services until the economic rebound

accelerates.

       13.     Finally, North Dakota takes the safety and environmental concerns of its

residents very seriously. Plaintiffs’ witnesses Steve Vance and Albert Two Bears discuss

the importance of Lake Oahe and the larger Missouri River to the economic and physical

health and the cultural and spiritual traditions of the Cheyenne River Sioux and Standing

Rock Sioux Tribes, respectively. See ECF No. 525-10 (“Vance Decl.”); ECF No. 525-11

(“Two Bears Decl.”). North Dakota does not take lightly the River’s importance to the

Tribes, as well as its importance to the State’s residents as a whole. Indeed, the Missouri

River-Lake Oahe system is the most important water body in North Dakota. See N.D.

Water Comm’n & State Eng’r, Missouri River Basin and James River Basin (last visited

May 27, 2020), https://www.swc.nd.gov/basins/missouri_river/missouri_river.html (“The

Missouri River is the state’s most valuable and readily available water source, and it is

needed for a broad spectrum of beneficial uses, such as irrigation, drinking water

supplies, and industry.”). The State has spent decades working diligently to protect and

develop its interests in the Missouri River, and is committed to utilizing it for the beneficial

use of all its citizens. See id. Due in part to this longstanding commitment, the Missouri

River has the best water quality of any river in the State. N.D. State Water Comm’n, A

Reference Guide to N. D. Waters, at 17 (2014); N.D. State Water Comm’n, Today’s

Missouri River: A N. D. Perspective, at 8 (2011). As it has for decades, North Dakota

remains committed at all levels of government to protecting and developing this vital

natural resource.

       14.     Against this backdrop, I understand that the North Dakota Public Service

Commission carefully reviewed DAPL’s design, construction, and operational plans and

determined that the pipeline “is compatible with the environmental preservation and the

efficient use of resources,” “will produce minimal adverse effects on the environment and

upon the welfare of the citizens of North Dakota,” and “will minimize adverse human and


                                               6
       Case 1:16-cv-01534-JEB Document 537-2 Filed 06/08/20 Page 7 of 7



environmental impact.” See Findings of Fact, Conclusions of Law and Order, Dakota

Access, LLC, Dakota Access Pipeline Project, Siting Application, No. PU-14-842, at 10

(N.D. Pub. Serv. Comm’n Jan. 20, 2016). An applicant for a permit to construct a pipeline

in North Dakota must prove all of these elements to the Commission in order to proceed,

and Dakota Access did so. The Public Service Commission recently re-reviewed DAPL’s

safety as part of an amendment to DAPL’s permits, and after what one Commissioner

called “one of the most extensive public hearings in Commission history” the Commission

again concluded that the pipeline is safe. See News Release, PSC Approves Permit for

Dakota Access Pipeline Pump Station in Emmons Cty., N.D. Public Service Comm’n

(Feb. 19, 2020), https://www.psc.nd.gov/public/newsroom/2020/2-19-20Approval-DAPL-

Emmons-County-Pump-Station.pdf. During that process, it is my understanding that the

Commission considered all the evidence Plaintiffs and amici have filed in North Dakota

proceedings related to the safety of the pipeline. Id. Simply put, the State is satisfied that

the pipeline poses no risk to Lake Oahe. And because DAPL is safe, a vital part of the

North Dakota economy, and integral to the State’s duty to further the public interest,

shutting the pipeline down would cause disruptive consequences to North Dakota and its

residents.
       Executed on June __8___, 2020.


                                                  ________________________________
                                                  Joe R. Morrisette




                                              7
